Name: Commission Regulation (EEC) No 1937/83 of 13 July 1983 amending Regulation (EEC) No 55/72 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market
 Type: Regulation
 Subject Matter: plant product;  economic policy;  food technology;  beverages and sugar;  trade policy
 Date Published: nan

 15 . 7 . 83 Official Journal of the European Communities No L 191 /43 COMMISSION REGULATION (EEC) No 1937/83 of 13 July 1983 amending Regulation (EEC) No 55/72 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 21 (4) thereof, Whereas Article 1 of Commission Regulation (EEC) No 55/72 (3), as last amended by Regulation (EEC) No 3481 /80 (4), provides that the agencies appointed by the Member States may, by inviting fixed-price tenders, award contracts to industry for the processing into juice of fruit and vegetables withdrawn from the market and, in the case of tomatoes, processing into concentrate ; Whereas Article 5 ( 1 ) of Commission Regulation (EEC) No 1560/70 of 31 July 1970 laying down condi ­ tions for awarding contracts for obtaining juice by processing fruit and vegetables withdrawn from the market (5), as last amended by Regulation (EEC) No 1936/83 (6), provides that agencies appointed by the Member States must exclude tenderers whose offer prices exceed an amount determined in relation to the withdrawal price of the product in question ; Whereas, in the interests of uniformity, steps should be taken to prevent fixed-price tenders, as provided for in Regulation (EEC) No 55/72, from being invited at a higher level of prices than the level defined by Regula ­ tion (EEC) No 1560/70 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following paragraphs are hereby added to Article 4 of Regulation (EEC) No 55/72 : ' In any event, the price fixed by the agency for the processing of products into juice shall not be higher than 175 % , in the case of peaches, 200 %, in the case of apricots and 250 % , in the case of other products, of the seasonal average of the prices at which the producers' organizations may withdraw from the market a product having the same characteristics as the product used for fixing the basic price . Until the expiry of the last stage of alignment, provided for in Article 59 of the Act of Accession of Greece, the seasonal average of the prices for products which are the subject of alignment shall be calculated, for the Community as a whole, on the basis of the prices applicable in the Commu ­ nity of Nine.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 190, 1 . 7 . 1982, p. 7 . (3) OJ No L 9, 12 . 1 . 1972, p . 1 . (4) OJ No L 363, 31 . 12 . 1980, p . 87. O OJ No L 169, 1 . 8 . 1970, p . 59 . (6) See page 42 of this Official Journal .